        Case
        Case 2:16-cv-00264-APG-BNW
             2:16-cv-00264-APG-BNW Document
                                   Document 36
                                            35 Filed
                                               Filed 09/15/20
                                                     09/10/20 Page
                                                              Page 1
                                                                   1 of
                                                                     of 5
                                                                        6


 1   FAEGRE DRINKER BIDDLE & REATH LLP
     TARIFA B. LADDON (admitted Pro Hac Vice)
 2   tarifa.laddon@faegredrinker.com
     THEODORE O’REILLY (admitted Pro Hac Vice)
 3   theodore.oreilly@faegredrinker.com
     1800 Century Park East, Suite 1500
 4   Los Angeles, CA 90067
     Telephone: (310) 203-4000
 5   Fax:         (310) 229-1285
 6   Attorneys for Defendants
     BIOMET, INC. and
 7   BIOMET ORTHOPEDICS, LLC
 8   JAMES R. CHRISTENSEN P.C.
     JAMES R. CHRISTENSEN
 9   (Nevada Bar. No. 0003861)
     jim@jchristensenlaw.com
10   601 S. 6th St.
     Las Vegas NV 89101
11   Telephone: (702) 272-0406
     Facsimile: (702) 272-0415
12
     Attorneys for Plaintiff
13   REBECCA FRANKS
14   [Additional attorneys listed on following page]
15
                                  UNITED STATES DISTRICT COURT
16
                                            DISTRICT OF NEVADA
17
18     REBECCA FRANKS,                                 Case No.: 2:16-cv-00264-APG-BNW
19                             Plaintiff,              Honorable Andrew P. Gordon
                                                       Honorable Brenda Weksler
20            vs.
                                                       JOINT STIPULATION TO AMEND
21     BIOMET, INC.; BIOMET                            SCHEDULING ORDER
       ORTHOPEDICS, LLC,                               (Third Request)
22
                               Defendants.
23                                                     Case Remanded: December 28, 2018
24
25
26
27
28


                           JOINT STIPULATION TO AMEND SCHEDULING ORDER
       Case
       Case 2:16-cv-00264-APG-BNW
            2:16-cv-00264-APG-BNW Document
                                  Document 36
                                           35 Filed
                                              Filed 09/15/20
                                                    09/10/20 Page
                                                             Page 2
                                                                  2 of
                                                                    of 5
                                                                       6


 1   ALVERSON TAYLOR & SANDERS
     LEANN SANDERS
 2   (Nevada Bar No. 000390)
     lsanders@alversontaylor.com
 3   6605 Grand Montecito Parkway, Suite 200
     Las Vegas, NV 89149
 4   Telephone: (702) 384-7000
     Facsimile: (702) 385-7000
 5
     Attorneys for Defendants
 6   BIOMET, INC. and
     BIOMET ORTHOPEDICS, LLC
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                        JOINT STIPULATION TO AMEND SCHEDULING ORDER
        Case
        Case 2:16-cv-00264-APG-BNW
             2:16-cv-00264-APG-BNW Document
                                   Document 36
                                            35 Filed
                                               Filed 09/15/20
                                                     09/10/20 Page
                                                              Page 3
                                                                   3 of
                                                                     of 5
                                                                        6


 1          Plaintiff Rebecca Franks (“Plaintiff”), together with Defendants Biomet Inc. and
 2   Biomet Orthopedics, LLC (collectively, “Biomet,” and together with Plaintiff, the “Parties”),
 3   by and through their respective undersigned counsel, respectfully move the Court for an
 4   extension of pre-trial deadlines as amended by the Court on April 28, 2020 (Dkt. No. 34) by
 5   approximately 90 days, due to the coronavirus (COVID-19) public health emergency in
 6   Nevada, California, and other states where the Parties’ counsel and client representatives are
 7   located, and for additional reasons outlined below. In support of their stipulation, the Parties
 8   state as follows:
 9          1.     As this Court knows, this case involves a variety of product liability claims
10   against Biomet due to Plaintiff’s use of the Biomet M2a Metal-on-Metal Hip Replacement
11   System. The Parties have actively litigated this case upon remand. Declaration of Theodore
12   O’Reilly (“O’Reilly Decl.”), ¶ 2. To avoid a repetitive account of this matter’s previous
13   proceedings in the instant stipulation, the Parties refer the Court to ¶¶ 1-7 in the Parties’
14   earlier Stipulation to Amend Scheduling Order. Dkt. No. 30.
15          2.     The United States District Court for the District of Nevada has recognized the
16   increasing threat of COVID-19 and its effects on case proceedings both in and outside of
17   Court, as acknowledged in the Court’s General Orders 2020-10, 2020-05, and 2020-04.
18          3.     Due to this ongoing public health crisis, the Parties’ discovery efforts,
19   including fact witness and expert depositions, have experienced significant delays, as
20   Plaintiff’s counsel, Biomet’s counsel, the Parties to this action, and witnesses, live all over
21   the United States and cannot safely travel due to the risk and travel limitations posed by
22   COVID-19. O’Reilly Decl., ¶ 3.
23          4.     Furthermore, the Parties’ attempts to subpoena and otherwise communicate
24   with the medical facility containing Plaintiff’s right explant device has been frustrated due
25   to limited personnel, administrative availability, and prioritized focus on COVID-19
26   treatment. Both Parties have issued subpoenas to this facility and are still in the process of
27   communicating with the facility to determine the location and chain of custody of this
28   explant. Id., ¶ 4.

                                                   -1-
                           JOINT STIPULATION TO AMEND SCHEDULING ORDER
           Case
           Case 2:16-cv-00264-APG-BNW
                2:16-cv-00264-APG-BNW Document
                                      Document 36
                                               35 Filed
                                                  Filed 09/15/20
                                                        09/10/20 Page
                                                                 Page 4
                                                                      4 of
                                                                        of 5
                                                                           6


 1            5.     As a result, the Parties cannot proceed with expert discovery until they receive
 2   a response from the facility regarding this explant. Id., ¶ 5.
 3            6.     In addition to this investigative delay experienced by both Parties, the Parties’
 4   attempts at any mediation attendance is severely affected as well. Id., ¶ 6.
 5            7.     Consequently, the Parties hereby stipulate to continue the discovery and other
 6   pre-trial deadlines for approximately 90 days. Id., ¶ 7.
 7            8.     The Parties agree that it would be most productive to resolve the explant issue
 8   first and to conduct upcoming proceedings and preparation for these proceedings in-person
 9   to the extent possible. Id., ¶ 8.
10            9.     This is the Parties’ third request for an extension of deadlines. Id., ¶ 9.
11            10.    This request does not affect a trial date, as one has not yet been set. Id., ¶ 10.
12            11.    This request is not made for the purpose of undue delay. Id., ¶ 11.
13            IT IS HEREBY STIPULATED AND REQUESTED, by and between the Parties
14   and their respective counsel, that discovery, motion, and other pre-trial deadlines be
15   extended as specified in this stipulation as follows:
16            • Last date to complete case-specific fact discovery from October 1, 2020 to
                December 30, 2020.
17
18            • Last date for Plaintiff to designate and serve expert witness reports for case-
                specific experts from November 17, 2020 to February 16, 2021.
19
20            • Last date for Defendants to designate and serve expert witness reports for case-
                specific experts from December 23, 2020 to March 23, 2021.
21
              • Last date to disclose rebuttal experts from January 4, 2021 to April 5, 2021.
22
23            • Last date to complete case-specific expert discovery from January 27, 2021 to
                April 27, 2021.
24
25            • Last date to file motions in limine and dispositive motions from March 4, 2021 to
                June 2, 2021.
26   ///
27   ///
28   ///

                                                    -2-
                            JOINT STIPULATION TO AMEND SCHEDULING ORDER
       Case
       Case 2:16-cv-00264-APG-BNW
            2:16-cv-00264-APG-BNW Document
                                  Document 36
                                           35 Filed
                                              Filed 09/15/20
                                                    09/10/20 Page
                                                             Page 5
                                                                  5 of
                                                                    of 5
                                                                       6


 1   Dated: September 9, 2020             FAEGRE DRINKER                 &REATH
 2                                        By: Isl Theodore O'Reilly
 3                                               Tarifa B. Laddon (Pro Hae Vice)
                                                 Theodore O'Reilly (Pro Hae Vice)
 4
                                          Attorneys for Defendants
 5                                        BIOMET, INC. and BIOMET ORTHOPEDICS,
                                          LLC
 6
 7
     Dated: September 9, 2020
 8
 9
10
                                           Attorneys for Plaintiff
11                                         REBECCA FRANKS

12
13
       IT IS SO ORDERED
14
15
       DATED: 5:04 pm, September 14, 2020

16

17
       BRENDA WEKSLER
18     UNITED STATEIS MAGISTRATED JUDGE
19
20

21
22

23
24

25
26
27
28

                                          -3-
                       JOINT STIPULATION TO AMEND SCHEDULING ORDER
